DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 11/18/2022 amendment submitted by the Applicant has been entered.  Claims 1-25 remain pending.
Drawings: The replacement Figs. 2 and 3 are accepted.  The objections to the drawings are withdrawn in view of these replacement drawings.
	Specification: Replacement paragraph [0034] is accepted.  The objections to the specification are withdrawn in view of the replacement paragraph.
	Claim Objections: The objections to claims 1-3, 5, 10, 12-14, 16, and 23-25 are withdrawn in view of the claim amendments.
	Claim Rejections under 35 U.S.C. 112(b): The rejections to claims 4-6, 15-17, and 21 under 35 U.S.C. 112(b) are withdrawn in view of the claim amendments.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
On pages 12-13, Applicant argues:
Each of claims 1, 12, and 23 are directed to "estimating output confidence of a black box API'. To that end, each of claims 1, 12, and 23 now recite, inter alia, "wherein the block-box API comprises features of an internal logic and training data being unknown". Support for the amendment can be found at least in paragraph [0017] of the instant application as filed. 

The amendment clarifies what a black box API is via its features in order to show that the cited GUI in Mirkin is not a black box API as recited in claim 1. Mirkin is silent regarding ALL of the preceding recited and argued features comprised in a black-box API and, hence, does not teach or even remotely suggest a "black-box API" as specifically recited in claim 1. Moreover, the remaining references are silent regarding ALL of the preceding limitations of claims 1, 12, and 23. 

For example, Lenga is directed to a black box machine learning system/component, which is not necessarily an API, and which is NOT described as HAVING FEATURES SUCH AS TRAINING DATA BEING UNKNOWN as recited in claim 1. Being sealed for current inspection does not mean that what has occurred in the past (training data) is not known in the absence of saying so. Specification sheets are normally available for API's describing their used training data. Moreover, the entirety of Lenga fails to disclose even one occurrence of the term of art "Application Programming Interface". 


The examiner respectfully disagrees.  With respect to MIRKIN, as explained further below with respect to the rejections to claims 1, 12, and 23 under 35 U.S.C. 103 below that were necessitated by Applicant’s amendments to the respective claims, while MIRKIN does not explicitly teach a black-box API that takes input text and outputs a confidence score for each of the input text and selected paraphrases, in a different context, MIRKIN does disclose that a statistical machine translation (SMT) system is “treated essentially as a black box” and is located on a remote computer.  (para. 0028).  
With respect to LENGA, in response to Applicants’ argument that the black box machine learning system/component “is not necessarily an API” and that LENGA does not use the term “Application Programming Interface”, as explained further below with respect to the rejections to claims 1, 12, and 23 under 35 U.S.C. 103 below that were necessitated by Applicant’s amendments to the respective claims, LENGA explains that a client-side ML model 105 is deployed having already been trained and finalized, so re-training is not viable or possible.  (para. 0058).  The examiner notes that the broadest reasonable interpretation of “black box API” in view of the specification (see para. 0002 in instant specification) includes a “software application, having an interface, such that the software application functionality is accessible to 3rd parties using such interface, without such 3rd parties being able to tune or re-train the software application, and without such 3rd parties knowing the internal logic and training data of such software application”.  The ML model 105 of LENGA has inputs and outputs, e.g., an interface (see para. 0063) that are explained to clients, e.g., 3rd parties, and therefore the ML model of LENGA satisfies the broadest reasonable interpretation of API as explained in the instant specification.
The examiner further notes that claim terms are given their “plain meaning” unless such meaning is inconsistent with the specification, and unless Applicant acts as its own “lexicographer”, which Applicant has not done.  MPEP 2111.01.  To further evidence the “plain meaning” of “black box”, the examiner further cites to the definition of “black box” in “The Authoritative Dictionary of IEEE Standards Terms” (2000) at p. 105, where “black box” is defined as “A system or component whose inputs, outputs, and general function are known but whose contents or implementation are unknown or irrelevant”.  Applicant’s amendments merely recite features incorporated within the definition of “black box” and consistent with how the term “black box” is used, and how the ML model is described, in LENGA.
Further, the examiner notes that the broadest reasonable interpretation of “training data being unknown” includes such training data being unknown to a single entity, such as a client that chooses not to view any applicable training data because it is irrelevant, which is particularly relevant to LENGA because re-training is not viable or possible. (LENGA, para. 0058).  The examiner further notes that black box models may be rules-based models (see, e.g., MIRKIN at para. 0142), and therefore training data is non-existent and therefore “unknown”.

On pages 13-14, Applicant argues:
The fact that the primary reference Mirkin does not teach, use or require a black box API would require a substantial redesign and reconstruction of the primary reference Mirkin, which is prohibited under MPEP 2143.01.  (quoted sections of MPEP 2143.01 omitted)

Here, the invention is specifically directed to black-box APIs (title, claim preambles). The primary references does not teach a black box API. Mirkin does not even teach an "APPLICATION PROGRAMMING INTERFACE", let alone a black-box API. Instead, the Examiner cited a GUI from Mirkin. The proposed modification would require a substantial reconstruction and redesign of the elements shown in the primary reference Mirkin as well as a change in the basic principle under which the primary reference was designed to operate. 
Accordingly, Applicant respectfully submits that the cited references, taken alone or in combination, fail to teach or suggest at least "wherein the block-box API comprises features of being unable to be tuned up and re-trained, and an internal logic and training data being unknown," as recited in independent claim 1. 

	The examiner respectfully disagrees.  As explained further below with respect to the rejections to claims 1, 12, and 23 under 35 U.S.C. 103 below that were necessitated by Applicant’s amendments to the respective claims, the MIRKIN-LENGA combination now incorporates the logic of analysis component 124 of LENGA into confidence estimator 66, as modified to be on a remote 3rd party server, e.g., a black-box API, in order to provide an aggregate output confidence estimate from the plurality of confidence scores for each of the input sentences and alternative strings input into confidence estimator 66 at steps S210 and S220 in Fig. 5; MIRKIN, Fig. 5, paras. 0052, 0056 with LENGA, paras. 0064-0069.  As explained above, the examiner notes that the broadest reasonable interpretation of “black box API” in view of the specification includes a “software application, having an interface, such that the software application functionality is accessible to 3rd parties using such interface, without such 3rd parties being able to tune or re-train the software application, and without such 3rd parties knowing the internal logic and training data of such software application”.  (instant specification, para. 0002).  Having the confidence estimator 66 modified to be on a remote 3rd party server satisfies this broadest reasonable interpretation because it is a software application, with an in input/output interface to allow 3rd party use, where such 3rd parties do not know (or care) about the internal logic or training data.  Moreover, such a combination would not “change the principle of operation of the prior art” as recited in MPEP 2143.01 and the examiner notes that Applicant has not provided any evidence, or even any explanation, about why the combination of MIRKIN in view of LENGA would purportedly “require a substantial redesign and reconstruction.”

Claim Objections
Claims 1-25 are objected to because of the following informalities:  
In claim 1, line 11, “block-box” should read “black box”.  Claims 2-12 depend from claim 1 and are objected to under the same grounds.
In claim 12, line 14, “block-box” should read “black box”.  Claims 13-22 depend from claim 12 and are objected to under the same grounds.
In claim 23, line 15, “block-box” should read “black box”.  Claims 24-25 depend from claim 23 and are objected to under the same grounds.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 12-15, 17-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., U.S. Patent Application Publication 2014/0358519, hereinafter referenced as MIRKIN, in view of Lenga et al., U.S. Patent Application Publication 2022/0101626, hereinafter referenced as LENGA.

Regarding Claim 1, MIRKIN explicitly teaches:
A computer-implemented method (Fig. 2, computer-implemented system 30 for rewriting source text; para. 0026) for estimating output confidence (Fig. 2, confidence estimator 66; para. 0071), comprising: 
generating paraphrases for an input text; (Fig. 5, Step S216, generate a plurality of alternative strings, e.g., paraphrases, for a source sentence, e.g., input text; para. 0054)
calculating a distance between the input text and each respective one of the paraphrases; (Fig. 5, Step S224, for alternative strings, e.g., paraphrases, calculate a semantic distance from the source sentence; paras. 0058, 0176)
sorting the paraphrases in ascending order of the distance; (Fig. 5, Step S224, rank each alternative string, e.g., a paraphrase, according to semantic distance from the source sentence; para. 0058)
selecting a top predetermined number of the paraphrases; (Fig. 5, Step S216, generating alternative strings to the sentence, then selecting all strings; the examiner notes that the broadest reasonable interpretation of this limitation includes automatically selecting all possible alternative strings; see also Fig. 5, Step S226, automatically selecting at least one of the ranked alternative strings; para. 0059)
inputting the input text (Fig. 5, Step S210; input sentence is input into confidence estimator 66 to determine a confidence; para. 0052) and the selected paraphrases (Fig. 5, step S220; alternative strings are input into confidence estimator 66 to determine a confidence for each; para. 0056) to obtain an output confidence score for each of the input text and the selected paraphrases (Fig. 5, Steps S210 and S220; input sentence and alternative strings are input into confidence estimator 66 to determine a confidence; paras. 0052, 0056); and 
by a hardware processor (Fig. 2, processor 38; para. 0026)
	
	However, MIRKIN fails to explicitly teach:
of a black box Application Programming Interface (API)
into the API 
estimating the output confidence of the input text from a robustness of output confidence scores of the input text and the selected paraphrases
wherein the block [sic]-box API comprises features of an internal logic and training data being unknown.

However, in a related field of endeavor, LENGA discloses an invention for obtaining a confidence measure for a machine learning model.  LENGA acknowledges that there may be a desire to evaluate the confidence in a “black box” configuration of a machine learning model.  (para. 0005.)  LENGA discloses an invention where input data into the machine learning model produces a primary result, then a plurality of modified instances of the input data are generated and input into the machine learning model to generate a plurality of secondary results.  (paras. 0007, 0063.)  The disclosure in LENGA is applicable to a wide range of data analysis concepts and fields.  (para. 0114.)  

The MIRKIN-LENGA combination makes obvious:
of a black box Application Programming Interface (API) (LENGA, FIG. 1, ML model 105 is a model that has already been trained and finalized so that client-side re-training is not viable or possible; LENGA, para. 0058; LENGA further explains that a closed/fixed ML model may be referred to as a “black box” configuration; LENGA, para. 0005; MIRKIN discloses that a statistical machine translation (SMT) 12 is essentially a “black box” that can be located on a remote computer and called on for translations; MIRKIN, para. 0028; confidence estimator 66 estimates a confidence for each sentence in the source text by computing a confidence measure; MIRKIN, paras. 0032, 0070-0071; the MIRKIN-LENGA combination now modifies confidence estimator 66 to be a black-box API as in LENGA (and as black box SMT 12 in MIRKIN), such as a closed, 3rd party confidence estimator service located on a remote server accessible via an interface, for example, confidence estimator 66 may be bundled with SMT 12; MIRKIN, paras. 0028, 0070-71 with LENGA, paras. 0005, 0058; the examiner notes that the broadest reasonable interpretation of “black box API” in view of the specification includes a “software application, having an interface, such that the software application functionality is accessible to 3rd parties using such interface, without such 3rd parties being able to tune or re-train the software application, and without such 3rd parties knowing the internal logic and training data of such software application”)
inputting the input text into the API to obtain an output confidence score for each of the input text and the selected paraphrases (MIRKIN, Fig. 5, steps S210 and S220, input sentence and alternative strings are input into confidence estimator 66 to determine a confidence for each; paras. 0052 and 0056; the MIRKIN-LENGA combination now modifies confidence estimator 66 to be a black-box API as in LENGA (and as black box SMT 12 in MIRKIN), such as a closed, 3rd party confidence estimator service located on a remote server accessible via an interface, for example, confidence estimator 66 may be bundled with SMT 12; MIRKIN, paras. 0052, 0056 with LENGA, paras. 0005, 0058).
estimating, by a hardware processor, the output confidence of the input text from a robustness of output scores of the input text and the selected paraphrases (LENGA discloses that analysis component 124 determines an output confidence measure based on primary and secondary results output from ML model 105; LENGA, paras. 0064-0069; the MIRKIN-LENGA combination now incorporates the logic of analysis component 124 of LENGA into confidence estimator 66, as modified as discussed above to be on a remote 3rd party server, e.g., a black-box API, in order to provide an aggregate output confidence estimate from the plurality of confidence scores for each of the input sentences and alternative strings input into confidence estimator 66 at steps S210 and S220 in Fig. 5; MIRKIN, Fig. 5, paras. 0052, 0056 with LENGA, paras. 0064-0069)
wherein the block [sic]-box API comprises features of an internal logic and training data being unknown. (LENGA discloses that ML model 105 is closed and that re-training is not viable or possible; LENGA, para. 0058; LENGA further explains that a closed/fixed ML model may be referred to as a “black box” configuration; LENGA, para. 0005; MIRKIN discloses that a statistical machine translation (SMT) 12 is essentially a “black box” that can be located on a remote computer and called on for translations; MIRKIN, para. 0028; pursuant to MPEP 2131, to define the term “black box” as recited in both LENGA and MIRKIN, the examiner further cites to the definition of “black box” in “The Authoritative Dictionary of IEEE Standards Terms” (2000) at p. 105, where “black box” is defined as “A system or component whose inputs, outputs, and general function are known but whose contents or implementation are unknown or irrelevant”; the MIRKIN-LENGA combination now modifies confidence estimator 66 to be a black-box API as in LENGA (and as black box SMT 12 in MIRKIN), such as a closed, 3rd party confidence estimator service located on a remote server accessible via an interface, for example, confidence estimator 66 may be bundled with SMT 12, such that the input (text) and output (confidence scores) are known, but the implementation details, including any training data, if any, is unknown; MIRKIN, paras. 0028, 0070-71 with LENGA, paras. 0005, 0058)

	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.)

	Regarding claim 2, MIRKIN in view of LENGA teaches the computer-implemented method of claim 1.  MIRKIN fails to explicitly teach:
wherein the robustness is represented by a variance of the output scores. 

However, in a related field of endeavor, LENGA explicitly teaches:
wherein the robustness is represented by a variance of the output scores. (output scores, e.g., secondary results from the modified input data; para. 0063; the analysis component 124 measures a confidence of the secondary results, where a high confidence measure is obtained when the variance of the secondary results is low and a low confidence measure is obtained when the variance of the secondary results is high; para. 0067).

	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.)

Regarding claim 3, MIRKIN in view of LENGA teaches the computer-implemented method of claim 2.  MIRKIN fails to explicitly teach:
wherein the output confidence decreases with increasing variance. 

However, in a related field of endeavor, LENGA explicitly teaches:
wherein the output confidence decreases with increasing variance. (output scores, e.g., secondary results from the modified input data; para. 0063; the analysis component 124 measures a confidence of the secondary results, where the confidence measure decreases when the variance of the secondary results increases; para. 0067).

	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.)

	Regarding claim 4, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1.  MIRKIN further discloses:
removing the input text from the group of texts responsive to the input text resulting in the confidence being lower than a threshold. (Fig. 5, Step S212, if the computed confidence for the source text is below a threshold, proceed to step S216 to generate alternative strings; para. 0053 and 0054; at Step S222, alternative stings are removed if they do not have a confidence greater than the original input sentence, resulting in a group of alternate strings that does not include the original input sentence; paras. 0056 and 0057).

While MIRKIN discloses confidence scores for each of the source text and alternative strings, as discussed above with respect to claim 1, MIRKIN does not explicitly teach:
the output confidence

However, in a related field of endeavor, LENGA explicitly teaches:
the output confidence (Fig. 1, analysis component 124 determines a confidence measure of the secondary results and then generates an output signal 130 representative of the reliability of the primary result and the determined confidence measure; para. 0067, 0069)
	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  The resulting combination could be used for the system in MIRKIN to proceed with analyzing alternative strings if the overall system confidence is low to evaluate each alternative string individually for the best possible output.
As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.

Regarding claim 6, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 4.  MIRKIN further discloses:
wherein said removing step is implemented as a filtering constraint (Fig. 5, Step S222, alternative stings are filtered to remove the alternative strings that have a computed confidence less than the confidence for the original input sentence, resulting in a group of alternate strings that does not include the original input sentence and does not include alternatives lower than a threshold; paras. 0056 and 0057) [on a database storing the group of texts].
However, MIRKIN does not explicitly teach:
on a database storing the group of texts

However, in a related field of endeavor, LENGA explicitly teaches:
on a database storing the group of texts (Fig. 3, data processing system 430 provides a centrally accessible processing resource and may include a database that stores all information relating to the obtained confidence measure and components thereof, including results, so that other components of the system may access such information; para. 0097)

	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically using a database as part of a central storage system to store information about the obtained confidence measure and information related thereto, so that other components can access such information.  Such a central processing system and database could perform the filtering operation disclosed in MIRKIN, where alternative strings are filtered so that alternative strings with a confidence below a threshold are removed, to lessen the storage requirements. As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to have a centrally accessible resource for all system components to be able to share information. (LENGA, para. 0097),

Regarding claim 7, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1.  MIRKIN further discloses:
wherein the distance is an edit distance. (Fig. 5, Step S224, for alternative strings, e.g., paraphrases, calculate a semantic distance from the source sentence; para. 0058; the distance may be computed as an “edit distance” between the source and rewritten strings; para. 0176)

Regarding claim 8, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1.  MIRKIN further discloses:
performing an action that transforms a state of an object to another state responsive to the output being above a threshold. (Fig. 5, Step S210 and S234; if the input text exceeds a confidence threshold, output a translation of the text; paras. 0052 and 0063; this results in action (e.g., translation) that transforms a state of an object to another state (e.g., input sentence to a translated sentence), responsive to an output confidence exceeding a threshold)

However, MIRKIN fails to disclose:
The output confidence

However, in a related field of endeavor, LENGA explicitly teaches:
the output confidence (Fig. 1, analysis component 124 determines a confidence measure of the secondary results and then generates an output signal 130 representative of the reliability of the primary result and the determined confidence measure; para. 0067, 0069)
	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  The resulting combination could be used for the system in MIRKIN to proceed with translating the original input sentence if the confidence in the black box (e.g., confidence estimator 66) is high.
As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.

	Regarding claim 9, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1. MIRKIN further teaches:
wherein the edit distance (the edit distance is computed based on the degree of semantic deviation from the alternative string and the original source input sentence; para. 0176) is calculated relative to operations selected from the group consisting of deletion, insertion, (alternative string re-writing may be achieved by insertion or deletion of relative pronouns, which would impact the semantic deviation of the re-written alternative string and the original sentence; para. 0157) substitution, (alternative string re-writing may be achieved by lexical or phrase substitution, which would impact the semantic deviation of the re-written alternative string and the original sentence; para. 0165) and transposition. (alternative string re-writing may be achieved by swapping places between a pair of conjuncts, e.g., “Louise and Thelma” replaced by “Thelma and Louise,” which would impact the semantic deviation of the re-written alternative string and the original sentence; paras. 0154-0156)

Regarding claim 10, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1.  MIRKIN further discloses:
automatically purchasing an object that is the subject of the input text and the paraphrases, responsive to the output being greater than a threshold. (Fig. 5, Step S210 and S234; if the input text exceeds a confidence threshold, output a translation of the text; paras. 0052 and 0063; this results in automatically obtaining a translation, that is the subject of the input text/sentence, responsive to an output confidence exceeding a threshold, and because the output is an aggregate of several input texts, it is possible that other portions of the output text are based on the alternative text/sentences.)

However, MIRKIN fails to disclose:
The output confidence

However, in a related field of endeavor, LENGA explicitly teaches:
the output confidence (Fig. 1, analysis component 124 determines a confidence measure of the secondary results and then generates an output signal 130 representative of the reliability of the primary result and the determined confidence measure; para. 0067, 0069)
	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the present application to combine the teachings of LENGA, specifically evaluating results output by a black box to determine an overall confidence measure for the black box, to the teachings of MIRKIN, so that the MIRKIN’s confidence estimates (e.g., confidence estimator 66 outputs) could be evaluated for an overall confidence level.  The resulting combination could be used for the system in MIRKIN to proceed with translating the original input sentence if the confidence in the black box (e.g., confidence estimator 66) is high.
As explained in LENGA, one of ordinary skill in the art would be motivated to make such a combination in order to evaluate the overall confidence in a black box system (LENGA, para. 0004), where LENGA’s proposed invention introduced small perturbations into the input data to determine if such perturbations resulted in small, corresponding effects on the output data from the black box model, therefore leading to a higher level of overall confidence.  (LENGA, paras. 0075 and 0076.

Regarding claim 12, MIRKIN discloses:
A computer program product (the method in Figs. 4 and 5 may be implemented in a computer program product, such as a non-transitory computer-readable recording medium; para. 0067) for estimating output confidence, the computer program product comprising a non- transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: (the method in Figs. 4 and 5 may be implemented in a computer program product, such as a non-transitory computer-readable recording medium; para. 0067; the software may be implemented as instructions stored on a storage medium, where such instructions are executable by a computer; para. 0038)
The remaining limitations in claim 12 correspond to the computer-implemented method of claim 1 and are rejected under the same grounds as claim 1 above under 35 U.S.C. 103 over MIRKIN in view of LENGA. 

Claim 13 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 2 and is therefore rejected under the same grounds as claim 2 above.
Claim 14 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 3 and is therefore rejected under the same grounds as claim 3 above.
Claim 15 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 4 and is therefore rejected under the same grounds as claim 4 above.
Claim 17 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 6 and is therefore rejected under the same grounds as claim 6 above.
Claim 18 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 7 and is therefore rejected under the same grounds as claim 7 above.
Claim 19 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 8 and is therefore rejected under the same grounds as claim 8 above.
Claim 20 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 9 and is therefore rejected under the same grounds as claim 9 above.
Claim 21 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 10 and is therefore rejected under the same grounds as claim 10 above.

	Regarding claim 23, MIRKIN explicitly discloses:
A computer processing system (Fig. 2, computer-implemented system 30; para. 0026) for determining command-to-process correspondence (re-writing source text and generating a translation; paras. 0026, 0031), comprising: 
a memory device including program code stored thereon; (the method in Figs. 4 and 5 may be implemented in a computer program product, such as a non-transitory computer-readable recording medium, e.g., a memory chip such as RAM, PROM, EPROM, or FLASH-EPROM; para. 0067; the software may be implemented as instructions, or software code, stored on a storage medium, where such instructions are executable by a computer; para. 0038)
a hardware processor, (Fig. 2, processor 38; para. 0037) operatively coupled to the memory device, and configured to run the program code stored on the memory device to (processor communicates with memory 34 to execute instructions 36 and perform the method described in Figs. 4 and 5; para. 0037)
The remaining limitations in claim 23 correspond to the computer-implemented method of claim 1 and are rejected under the same grounds as claim 1 above under 35 U.S.C. 103 over MIRKIN in view of LENGA. 

Claim 24 is a computer program system claim that corresponds to the claimed computer-implemented method of claim 2 and is therefore rejected under the same grounds as claim 2 above.
Claim 25 is a computer program system claim that corresponds to the claimed computer-implemented method of claim 3 and is therefore rejected under the same grounds as claim 3 above.

Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MIRKIN, in view of  LENGA as stated above and further in view of Salloum et al., U.S. Patent Application Publication 2019/0065462 A1, hereinafter referenced as SALLOUM.

	Regarding claim 5, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 4. However, MIRKIN fails to explicitly teach:
calculating an average error as an average of absolute differences between a manual label and the output score for each of the input text and the selected paraphrases. 

However, in a related field of endeavor, SALLOUM pertains to a system for using machine translation to format dictated speech into medical reports, where bitexts (similar to paraphrases) are generated from automatic speech recognition dictations, and assigned a confidence score.  (paras. 0009-0011).  SALLOUM further teaches evaluating bitexts using a Levenshtein distance method, which calculates distances by identifying insertions, deletions, and substitutions between words and phrases.  (para. 0074).  SALLOUM explicitly teaches:
calculating an average error (calculate the average post-processor error rate, or average PER; paras. 0093, 0098) as an average of absolute differences between a manual label and the output score (PER is calculated based on the differences between post-processing output and manual review of each bitext; para. 0094; manual review may include annotated data, including annotated data provided by human annotators; paras. 0104 and 0106; one of ordinary skill in the art would also understand that this limitation merely refers to backpropagation for training and tuning a machine learning model, and SALLOUM discloses tuning using manually transcribed dictations and adjusting weights; para. 0014) for each of the input text and the selected paraphrases. (bitexts are parallel pairs of translational equivalent sentences in source and target languages, and are used to train and tune the machine translation system; para. 0031 and 0032)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of SALLOUM, including the teachings relating to calculating an average post-processor error rate for the bitexts to tune the machine learning model, to the teachings of MIRKIN and LENGA, to better train and tune the confidence models of MIRKIN (confidence estimator 66) and LENGA (black box machine-learning model).  Indeed, one of ordinary skill would understand that calculating an average error rate can be used as part of a backpropagation to tune or train a model.  One of ordinary skill would be motivated to make such a combination of SALLOUM with MIRKIN and LENGA because as disclosed in SALLOUM, performing post-processing (including calculating an average post-processor error rate), has numerous advantages, including improved accuracy, creating a more “adaptable and improvable” system that can be more easily retrained over time, and reducing the cost of system maintenance. (SALLOUM, paras. 0104-0106)

Claim 16 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 5 and is therefore rejected under the same grounds as claim 5 above.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MIRKIN, in view of  LENGA as stated above and further in view of Riezler et al., U.S. Patent Application Publication 2013/0031122 A1, hereinafter referenced as RIEZLER.

	Regarding claim 11, MIRKIN in view of LENGA teaches the computer-implemented method according to claim 1. However, MIRKIN fails to explicitly teach:
searching, in a remote document database, for documents that include any of the input text and the selected paraphrases and providing the documents to a user.

However, in a related field of endeavor, RIEZLER pertains to a system for searching a corpus of documents, where a search query may be expanded using paraphrasing.  (paras. 0005 and 0036).  RIEZLER explicitly discloses:
searching, in a remote document database, (Fig. 1, search engine 160 searches in search corpus 180; para. 0025; the search engine 160 may be implemented to search the corpus through a network, e.g., the corpus 180 may be report; para. 0026) for documents that include any of the input text and the selected paraphrases and providing the documents to a user. (Fig. 6, Step 610, the original search query, e.g., input text, is expanded to identify synonyms and create an expanded search query at Step 660, which is used in Step 670 to search the corpus; paras. 0066 and 0069; synonymous paraphrases may be used to expand the search query; paras. 0036, 0049; search results, including documents, may be returned to a user at Fig. 6, Step 670; para. 0069)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of RIEZLER, specifically the teachings of using synonymous paraphrases to expand a search query to search a remote document corpus, to the teachings of MIRKIN and LENGA, so that the improved MIRKIN and LENGA combination of determining an overall confidence measure for the alternative strings in MIRKIN, can be applied to the search context as taught by RIEZLER.  One of ordinary skill would be motivated to combine the teachings of RIEZLER with MIRKIN AND LENGA because, as disclosed in RIEZLER, expanding a search query with synonyms increases the likelihood that relevant results can be provided in response to the original query.  (RIEZLER, para. 0009).  This may lead to more precise search results, particularly where the alternative synonyms identify more relevant results. (RIEZLER, para. 0009).

Claim 22 is a computer program product claim that corresponds to the claimed computer-implemented method of claim 11 and is therefore rejected under the same grounds as claim 11 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210073480 A1 (Mehta et al.) discloses automatic preprocessing for black box translations.  Para. 0038 discloses a black box machine translation system with translation scores.
US 20120016657 A1 (He et al.) discloses a black-box feature for estimating translation quality.  (para. 0029).
Ribeiro, Marco Tulio, et al. "’Why should i trust you?’ Explaining the predictions of any classifier." 22nd ACM SIGKDD Int’l Conf. on knowledge discovery and data mining. 2016, pp. 1135-44.  Discloses techniques for explaining the predictions made by a black box machine learning model without understanding the logic within the black box.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                                                                                                                                                                                        
/JESSE S PULLIAS/Primary Examiner, Art Unit 2655